Citation Nr: 0808148	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-30 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to the veteran's service-connected degenerative 
disc disease of the lumbar spine.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to the veteran's service-connected degenerative 
disc disease of the lumbar spine.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss

5.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The case has since been 
transferred to the Jackson, Mississippi VARO.

The issue of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The evidence of record demonstrates conclusively that the 
veteran has neuropathy of the left lower extremity that is 
attributable to his service-connected degenerative disc 
disease of the lumbosacral spine.

2.  The evidence of record indicates that it is at least as 
likely as not that the veteran has chronic neuropathy of the 
right lower extremity that is attributable to his service-
connected degenerative disc disease of the lumbosacral spine.

3.  The evidence of record indicates that it is more likely 
than not that the veteran has chronic tinnitus attributable 
to noise exposure in service.

4.  The veteran's claim of service connection for bilateral 
hearing loss was previously denied in unappealed March 1992 
and August 1992 rating decisions; however, evidence received 
since that time establishes a causal relationship between 
this disorder and service and indicates that it is more 
likely than not that the veteran has chronic bilateral 
hearing loss attributable to noise exposure in service.


CONCLUSIONS OF LAW

1.  Neuropathy of the left lower extremity was incurred as 
secondary to the veteran's service-connected degenerative 
disc disease of the lumbosacral spine.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 4.71a, 
Diagnostic Code 5243 (2007).

2.  Resolving all doubt in the veteran's favor, neuropathy of 
the right lower extremity was incurred as secondary to his 
service-connected degenerative disc disease of the 
lumbosacral spine.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310, 4.71a, Diagnostic Code 5243 
(2007).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

4.  New and material evidence has been submitted to reopen a 
claim of service connection for bilateral hearing loss, and 
this evidence further establishes that such disorder was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

II.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).
71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  Under this recent 
revision, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. 

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

B.  Peripheral neuropathy of the lower extremities

Preliminary, the Board notes that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, objective neurological abnormalities 
associated with service-connected intervertebral disc 
syndrome are to be evaluated separately.  

The Board has reviewed the veteran's medical records and 
finds that there is ample evidence that he has peripheral 
neuropathy of the left lower extremity resulting from his 
service-connected degenerative disc disease of the lumbar 
spine.  There is also sufficient evidence of secondary 
peripheral neuropathy of the right lower extremity to render 
it at least as likely not that there exists a current and 
chronic disorder attributable to the service-connected lumbar 
spine disorder.

In this regard, the Board notes that a November 1991 VA 
outpatient record contains a notation of probable left-sided 
sciatica secondary to a herniated nucleus pulposus.  A 
September 1994 VA spine examination report indicates positive 
sciatic stretch on the left, back pain stretching down the 
left leg, and diminution in pinprick at multiple lumbar 
dermatome levels on both sides, with involvement of the left 
foot; the examiner noted that "[t]he major radiculopathy is 
in the L4-5 dermatome."  Symptoms from an August 1996 VA 
spine examination included no left ankle jerk, a loss of 
sensation to light touch on the lateral thigh and lateral 
calf, and paresthesias of the dorsum of the left foot.  
Private EMG findings from September 1996 were noted to be 
consistent with a mild left L4-L5 lumbar radiculopathy, most 
likely secondary to a herniated disc.  A private medical 
report from June 1997 indicates a reduced left ankle reflex, 
while a report from the same doctor dated in July 1997 
contains a notation of EMG and examination evidence of mild 
lumbar radiculopathy, "most likely on a service[-]connected 
basis."  

More recent findings indicate bilateral symptomatology.  In 
June 2003, the veteran underwent a VA outpatient evaluation 
and described acute exacerbations involving both legs, but 
usually more on the right, with numbness and tingling of the 
lateral three toes and the lateral aspects of both feet on 
the plantar surface.  An August 2003 VA treatment record 
contains a notation of "lower lumbar, sciatia [sic], legs."  
In October 2003, the veteran was seen for complaints of 
radiculopathy with numbing and tingling toes; the examiner 
noted that the veteran was bothered mostly by radicular 
symptoms and neuropathic pain.  A March 2004 VA spine 
examination revealed sensation decreased to pinprick "on 
feet to ankles" and patellar reflexes that were equal but 
decreased bilaterally.  

As indicated above, the evidence overwhelmingly supports the 
claim of peripheral neuropathy of the left lower extremity as 
secondary to the service-connected degenerative disc disease 
of the lumbar spine.  The Board also finds that there is 
sufficient evidence of such neuropathy on the right to render 
it at least as likely as not that there exists a chronic 
disorder secondary to the lumbar spine disorder.  In this 
regard, the Board notes that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

Accordingly, after resolving all doubt in the veteran's favor 
as to the right lower extremity, the Board concludes that 
peripheral neuropathy of both the left and right lower 
extremities was incurred as secondary to his service-
connected degenerative disc disease of the lumbar spine.  
Service connection is thus granted for both disorders, 
pursuant to 38 C.F.R. §§ 3.310 and 4.71a, Diagnostic Code 
5243.



C.  Tinnitus

Preliminarily, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that, for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the 
veteran's lay contentions as to tinnitus represent competent 
evidence.

In this case, as indicated in his August 2007 Travel Board 
hearing testimony, the veteran has provided allegations of 
continuity of symptomatology since service.  He stated that 
"[t]he tinnitus, I've had that ever since I was in the 
service."  He has attributed this disorder to exposure to 
noise from aircraft during service.  Notably, he described 
"arduous work conditions in a very dangerous environment on 
the flight deck and it's very noisy."

His allegations are supported by an August 2007 VA hearing 
evaluation, during which he reported constant tinnitus which 
began when he was hit in the head by a descending flap of an 
F4 Phanthom jet as he was arming that jet's missiles.  The 
examiner, in an addendum, reviewed several audiological 
records, including those showing threshold shifts in hearing 
between entry and exit during service (described in greater 
detail below) and found such evidence "sufficient to judge 
that it is in all probability the tinnitus is secondary to 
the noise exposure and acoustic trauma that caused the 
threshold shifts seen."  

In this case, the combination of the veteran's competent lay 
contentions and the aforementioned VA audiological opinion 
render it more likely than not that his claimed tinnitus was 
incurred in service.  Service connection is thus warranted 
for this disorder, and the claim is granted.



D.  Bilateral hearing loss

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

As this case concerns bilateral hearing loss, the Board notes 
that before service connection may be granted for hearing 
loss, that loss must be of a particular level of severity.  
For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran's initial claim for service 
connection for bilateral hearing loss was denied in rating 
decisions in March and August of 1992 on the basis that the 
veteran's hearing was within normal limits during service.  

At that time, the claims file included the veteran's service 
medical records.  At entry into service in September 1969, 
the veteran's pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
25
LEFT
15
0
0
10
10

Upon separation examination in October 1973, the testing 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
20
15
10
25
20

The separation examination report from October 1973 also 
contains a notation of high frequency hearing loss of the 
right ear.

The veteran was notified of the unfavorable March 1992 rating 
decision in April 1992, and of the August 1992 rating 
decision in September 1992, but did not indicate disagreement 
or a desire to initiate an appeal with either decision within 
one year of notification.  The Board therefore finds that the 
March and August 1992 rating decisions are final under 38 
U.S.C.A. § 7105(c).  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of the 
August 1992 decision.

In this regard, the Board notes that the claims file contains 
a report of a May 2006 VA audiological consultation, 
conducted by an examiner who noted reviewing several of the 
veteran's prior audiograms.  This examiner noted the 
veteran's experience as a navy aviator in aviation ordinance 
for about three years, resulting in exposure to high-powered 
jets on the deck and in the flight line.  The examination 
revealed normal bilateral hearing up to 2000 Hertz, with a 
"sharp decline to [m]oderate" at 3000 and 4000 Hertz.  An 
accompanying chart confirms pure tone thresholds over 40 
decibels at those two levels.  An assessment of bilateral 
asymmetrical high frequency sensorineural hearing loss was 
rendered, and the examiner opined that it was "as likely as 
not" that the veteran's impaired hearing was at least 
initiated by his military noise exposure.  Specifically, the 
examiner noted that the veteran's discharge audiological 
findings "were depressed from his enlistment audiogram."  

In summary, this new medical evidence establishes a causal 
relationship between bilateral hearing loss and service, thus 
rendering such evidence "material" and warranting a 
reopening of the veteran's claim.

Moreover, such evidence indicates that it is more likely than 
not that the veteran has a chronic bilateral hearing loss 
disability attributable to noise exposure in service.  The 
May 2006 VA evaluation report reflects a review of portions 
of the veteran's past audiological records, including his in-
service hearing testing, and both the audiological findings 
and the etiology opinion contained therein are sufficiently 
detailed that any further VA examination on remand would be 
redundant and would result only in delay.

In summary, as the evidence establishes that it is more 
likely than not that the veteran has chronic bilateral 
hearing loss attributable to noise exposure in service, 
service connection is warranted for this disorder.  The 
veteran's reopened claim is thus granted in full.


ORDER

Service connection for peripheral neuropathy of the left 
lower extremity, to include as secondary to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, is granted.

Service connection for peripheral neuropathy of the right 
lower extremity, to include as secondary to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, is granted.

Service connection for tinnitus is granted.

New and material evidence has been submitted to reopen a 
claim of service connection for bilateral hearing loss, and 
service connection is granted for this disorder.


REMAND

During his August 2007 VA Travel Board hearing, the veteran 
described worsening low back symptoms since a sailing injury 
in May or June of 2006, but his most recent VA examination of 
the spine was conducted nearly four years ago in March 2004.  
A reexamination is thus warranted prior to a final Board 
adjudication of his claim for an increased evaluation for 
degenerative disc disease of the lumbar spine.  See 
VAOPGCPREC 11-95 (April 7, 1995) (while the length of time 
since the last examination, in and of itself, does not 
warrant a further examination, a reexamination is in order if 
the veteran reports a worsening since the earlier 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should perform range of motion 
studies and comment on the presence and 
extent of any painful motion, functional 
loss due to pain, excess fatigability, 
weakness, and additional disability 
during flare-ups.  The examiner should 
similarly state whether the veteran's 
spine is in any way ankylosed and, if so, 
in what position.  Finally, the examiner 
should describe the frequency and length 
of any incapacitating episodes (e.g., 
requiring bedrest) in the past year.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the issue of entitlement to 
an increased evaluation for degenerative 
disc disease of the lumbar spine should 
be readjudicated.  If the determination 
of this claim remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


